


117 HR 4919 IH: Deter Obnoxious, Nefarious, and Outrageous Telephone Calls Act of 2021
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4919
IN THE HOUSE OF REPRESENTATIVES

August 3, 2021
Ms. Ross (for herself and Mr. Kustoff) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To modify the penalties for violations of the Telephone Consumer Protection Act of 1993.


1.Short titleThis Act may be cited as the Deter Obnoxious, Nefarious, and Outrageous Telephone Calls Act of 2021 or the DO NOT Call Act of 2021. 2.Penalties for violations of the Telephone Consumer Protection Act of 1993 (a)Criminal penalties (1)In generalSection 227 of the Communications Act of 1934 (47 U.S.C. 227) is amended by adding at the end the following:

(k)Criminal penalties
(1)In generalExcept as provided in paragraph (2), any person who willfully and knowingly violates this section shall be imprisoned for not more than 1 year, fined under title 18, United States Code, or both. (2)Aggravated offenseAny person who willfully and knowingly violates this section shall be imprisoned for not more than 3 years, fined under title 18, United States Code, or both if—
(A)the person has previously been convicted under this subsection; (B)the offense involved initiating more than—
(i)100,000 calls in a 24-hour period; (ii)1,000,000 calls in a 30-day period; or
(iii)10,000,000 calls in a 1-year period; (C)the person committed the offense with the intent to use the calls in furtherance of a felony or conspiracy to commit a felony; or
(D)the offense caused loss to 1 or more persons aggregating $5,000 or more in value during any 1-year period. (3)DefinitionsFor purposes of this subsection—
(A)the term call includes a message or other communication; and (B)the term initiate, with respect to a call, includes the act of sending, making, or transmitting a call, message, or other communication, as applicable..
(2)Technical and conforming amendmentSection 227(e)(5)(B) of the Communications Act of 1934 (47 U.S.C. 227(e)(5)(B)) is amended, in the second sentence, by striking section 501 and inserting subsection (k). (b)Increased penalties for provision of inaccurate caller identification informationSection 227(e)(5) of the Communications Act of 1934 (47 U.S.C. 227(e)(5)) is amended—
(1)in subparagraph (A)(i), by striking $10,000 and inserting $20,000; and (2)in subparagraph (B), in the first sentence, by striking $10,000 and inserting $20,000.

